Citation Nr: 1742542	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for varicose veins of the right lower extremity prior to July 10, 2015 and in excess of 50 percent from that date.  

2.  Entitlement to an initial disability rating in excess of 30 percent for varicose veins of the left lower extremity prior to July 10, 2015 and in excess of 50 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted entitlement to service connection for varicose veins of the right and left lower extremities and assigned 40 percent disability ratings for each lower extremity.  The RO explained that since the Veteran's bilateral lower extremity varicose veins preexisted and were found to be aggravated by service (see May 2009 VA examination), it was necessary to deduct 10 percent, which the RO determined what the degree of the disability that existed at the time of the Veteran's entrance into active service.  Thus, initial 30 percent disability ratings were assigned.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In March 2015 the Board remanded the matters for additional development.  In an interim March 2016 decision review officer (DRO) decision, a rating of 50 percent each (60 percent less pre-aggravation baseline of 10 percent for the level of disability determined to have preexisted service in terms of the rating schedule) was assigned for varicose veins of the left and right lower extremities, effective July 10, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

As noted above, the Veteran's ratings were partially increased in an interim March 2016 DRO decision.  This determination was based upon July and December 2015 VA examinations.  The DRO decision, however, was not accompanied by a Supplemental Statement of the Case (SSOC).  VA regulations require an SSOC when new evidence is received by the AOJ, and the absence of an SSOC is a procedural defect requiring remand by the Board.  38 C.F.R. §§ 19.9, 19.31 (2016).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran with a Supplemental Statement of the Case at his current address, addressing all evidence received into the record since the September 2012 Statement of the Case.  Once the Veteran and his representative have had a reasonable period of time to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




